Title: General Orders, 16 August 1780
From: Washington, George
To: 


					
						Head Quarters Orangetown Wednesday August 16th 1780
						
							Parole Africa 
							 Countersigns Alfred ArmsWatchword Keep Time.
						
					
					[Officer] For the day tomorrow[:] Brigadier General Wayne
					The Orderly Serjeants for court martial from the Left wing tomorrow.
					Trowsers having been lately drawn for the Troops instead of overalls the General recommends it to the officers to have them immediately altered into overalls which have a much better military appearance.
					As it is necessary for the noncommissioned officers to have side Arms and they are not provided with Sabres the order for delivering in the Bayonet belts so far as respects them is dispensed with.
					The Officers of the day are reminded of the order of the 31st of January last directing the old and new officers of the day to attend at Head Quarters at one ô clock.
				